department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc tl-n-6309-99 uilc internal_revenue_service national_office field_service_advice memorandum for from subject deborah a butler assistant chief_counsel field service cc dom fs impact of erroneous refund on deficiency_interest computation this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x year year year issue dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref when the service has failed to credit a taxpayer’s overpayment of estimated income_tax against the same taxpayer’s outstanding income_tax_liability for an earlier year is the service required as a matter of law to effectively credit taxpayer’s subsequent remittance as of the date of the estimated_tax refund conclusion because the service has discretion whether to apply overpayments to any outstanding liability or to refund them to the taxpayer it is under no legal_obligation to credit taxpayer’s subsequent remittance as of the date the estimated_tax overpayment would have been credited against the outstanding income_tax_liability had the service performed an offset nor is the service required to calculate deficiency_interest on the outstanding liability as though it had been satisfied through a credit offset facts x files its federal_income_tax returns on a calendar_year basis for year x’s return showed an overpayment of dollar_figurea and on that return x elected to apply dollar_figureb of the overpayment as a credit against its estimated_tax liabilities for year the service refunded the balance of the overpayment without interest on september year because the return had been filed under extension less than days earlier on september year during year x made estimated federal_income_tax payments totalling dollar_figurec based on an expected income_tax_liability of zero for that year x timely filed a form_4466 corporation application_for_quick_refund of overpayment of estimated_tax on march year indicating an overpayment of estimated_tax in the amount of dollar_figurec the application_for refund consisted of estimated_tax payments made in year and the amount of tax overpaid on x’s year return which had been credited to x’s estimated_tax for year in a letter dated march year which accompanied the form_4466 x directed that dollar_figure d of the overpayment be applied to the year form 1120x photocopy attached on that same date x had filed an amended u s_corporation income_tax return form 1120x for year showing a balance due of dollar_figured see sec_6611 sec_301_6611-1 x filed its amended year income_tax return form 1120x on march year on the form 1120x x reported that its corporate_income_tax liability was dollar_figuree rather than dollar_figuref thus dollar_figured more than it had originally reported x requested in the letter accompanying its amended_return that the service apply dollar_figured of the overpayment from its year form_4466 application_for_quick_refund of overpayment of estimated_tax to the additional income_tax liabilities for year shown on its amended_return no credit was effected for the year income liability rather on march year the service refunded the entire amount of the overpaid estimated_taxes for year in a letter accompanying x’s later payment of april year for its year liability x states that it received a wire transfer for the full amount of the year estimated_tax overpayment on march year and that upon contacting the service was instructed to remit a check in the amount of dollar_figured which the service would then apply to the form 1120x liabilities as of march year so we would not be erroneously assessed any interest or penalties letter dated april year to irs technical unit the service’s current transcript of account for x’s year income_tax shows an additional tax_assessment of dollar_figured made on may year during the first week of june in year service personnel reversed a payment transaction of dollar_figured which had been posted a month earlier showing an effective date of april year and re- entered the payment changing the effective payment_date to december year deficiency_interest on x’s year underpayment of dollar_figured was computed using a start date of september year this is the date the service had refunded that portion of x’s year tax that was claimed as an overpayment on its original return and which was not used as a credit toward year estimated_tax liabilities deficiency_interest stopped running on march year when all accrued interest on the underpayment had been fully satisfied using a credit offset from an earlier overpayment occurring before year law and analysi sec_1 the start date for deficiency_interest in general deficiency_interest under code sec_6601 can be charged only when the tax is both due and unpaid 588_f2d_342 2d cir when an amount originally paid with respect to one tax here x’s income taxes for year is subsequently credited against a different obligation x’s estimated_tax liabilities for year the date deficiency_interest starts running under sec_6601 with respect to a later determined underpayment is the point at which the government loses the use of the money in question as a payment of the original year’s tax in a credit situation this occurs when the credit is effective as payment of the next year’s estimated_tax even when that point the documentation supporting this transaction form_5147 provides no explanation as to why december year was used as an effective date precedes the credit election revrul_88_98 1988_2_cb_356 modified and superseded by revrul_99_40 1999_40_irb_441 revrul_77_475 1977_2_cb_476 revoked by revrul_83_111 1983_2_cb_245 reinstated and modified by revrul_84_58 1984_1_cb_254 moreover the use-of-money principles enunciated in 36_fedclaims_680 acq aod cc-1997-008 date and sequa corporation v united_states u s t c cch big_number s d n y date require that the credit cannot be effective as a payment of the next year’s estimated_tax when other funds are available to fully pay the estimated_tax in the case of a refund made without interest under code sec_6611 the date on which the government loses the use of the money in question as a payment of the original year’s tax is when the amount in question is refunded even when that date is subsequent to the date of the claim_for_refund here the entire credit elect was not needed to pay estimated_taxes yet prior to the date the credit was effective as a payment of the succeeding year’s income taxes x filed a form_4466 corporation application_for_quick_refund of overpayment of estimated_tax on which x indicated an overpayment of estimated_tax of dollar_figurec consisting of estimated_tax payments made in year and the credit elect from x’s year return on march year the service refunded the entire amount with the allowance of x’s application_for refund there were no estimated_tax payments or credit elect that could be considered a payment of income_tax as of the date prescribed for filing the thus in revrul_99_40 1999_40_irb_441 the service now takes the position that the credit will be applied to unpaid installments of estimated_tax due on or after the date the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under code sec_6654 and sec_6655 where the credit is not needed to satisfy any installment of estimated_tax in the succeeding year such amount shall be considered as a payment of income_tax for the succeeding taxable_year pursuant to code sec_6513 and for purposes of the statute_of_limitations on credits or refunds shall be deemed to have been paid on the last day prescribed for filing the return for such taxable_year determined without regard to any extension of time for filing under code sec_6513 the same date-the last day prescribed for filing the return for the succeeding taxable year-is also used to determine when the credit is effective as payment for the succeeding year’s income taxes and when government has lost the use of the money as a payment of the original year’s tax accordingly where no part of the credit is used to satisfy estimated_taxes the original year’s tax would become due and unpaid as of the unextended due_date of the succeeding year’s return and on that date deficiency_interest would start under sec_6601 year return thus the amount at issue that part of the credit elect equal to the subsequently determined year underpayment remained available to offset the underpayment up until the refund date of estimated_taxes accordingly deficiency_interest under code sec_6601 starts running on x’s year underpayment as of the date of the refund because the year income taxes were not underpaid until the dollar_figurec was refunded without interest on march year the stop_date for deficiency_interest x claims that its remittance of dollar_figured on april year in payment of its year income_tax_liability should be credited for interest purposes as of march year this is the date x received a full refund of its overpayment of year estimated_taxes pursuant to x’s instructions however dollar_figured of the overpaid estimated_tax for year was to have been credited against its year income_tax_liability x claims that a credit offset should have been performed before any balance was refunded and thus the refund date should be deemed the effective date of its later payment of the year liability code sec_6425 allows a corporation that has overpaid its estimated income_tax to file an application_for an adjustment quick refund of the overpayment the secretary if he allows the adjustment may credit the amount of the adjustment against any liability in respect of an internal revenue tax on the part of the corporation and shall refund the remainder to the corporation sec_6425 emphasis supplied code sec_6402 under which any credit would have been effected provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment emphasis supplied thus allowing a credit rather than making a refund remains discretionary with the service see 73_f3d_764 8th cir cert_denied 519_us_862 and cases cited therein since the service was not required to credit x’s estimated_tax overpayments against its year income_tax liabilities there is absolutely no legal authority requiring the service to calculate x’s deficiency_interest as though it did the discretion accorded the service under sec_6402 has not been restricted by the voluntary payment rule under the voluntary payment rule when a taxpayer with outstanding tax_liabilities voluntarily makes a payment the service generally as a policy matter will honor the taxpayer’s request about how to apply the payment see revrul_73_305 1973_2_cb_43 modified by revrul_79_284 1979_2_cb_83 thus a taxpayer may designate the application of tax_payments that are voluntarily made but may not designate the application of involuntary payments 703_f2d_1030 7th cir an involuntary payment is defined as ‘any payment received by agents of the united_states as a result of distraint or levy or from a legal proceeding in which the government is seeking to collect its delinquent taxes or file a claim therefor ’ 976_f2d_123 7th cir quoting 47_tc_65 here x did not make an initial payment with directions to the service as to which liabilities it should apply rather x attempted to control the allocation of a refund x requested that the service apply overpaid estimated_taxes to its unpaid income_tax_liability for year instead the service refunded the entire overpayment 64_f3d_1516 11th cir upholds the service’s discretion under code sec_6402 in allocating a tax overpayment among various tax_liabilities and concludes that the service has not extended its voluntary payment rule to tax overpayments see also 505_f2d_506 2d cir cert_denied 421_us_979 but cf 701_fsupp_175 e d wis suggesting a taxpayer might be able to direct the application of an unrefunded overpayment if instructions are given before the service makes an offset under code sec_6402 aff’d without published opinion 787_f2d_596 7th cir ryan notes however that to the extent the service has given taxpayers any ability to designate the application of overpayments it has limited the taxpayer to requesting a credit for the succeeding tax_year and even that request can be refused by the service see sec_301_6402-3 i here of course x has requested allocation of the overpayment not to a succeeding year but to a prior year case development hazards and other considerations nevertheless it appears that the service’s failure to make the requested offset was a mistake x had self-assessed the year income_tax_liability pursuant its amended_return and brought the liability to the service’s attention by attaching a copy of the amended_return to its form_4466 corporation application_for_quick_refund of overpayment of estimated_tax in a letter attached to the form_4466 x directed that dollar_figure d of the overpayment be applied to the year form 1120x photocopy attached procedures in the internal_revenue_manual instruct that w hen initiating a manual refund request as was the case here personnel are to ensure that prepaid credits claimed by the taxpayer are available for refund and that the taxpayer does not have any outstanding balances for which the credits could be offset i r m at page because t ax offset capability is lost when a manual refund is issued service personnel must ensure that the taxpayer does not have any outstanding tax_liabilities that must be satisfied id pincite at page and w hen an outstanding tax debt is identified a manual refund may only be issued for the amount of overpayment in excess of the balance due id pincite at page thus notwithstanding evidence of x’s liability and i r m instructions to the contrary the service personnel manually refunded the entire amount of x’s overpaid estimated_taxes while violation of the internal_revenue_manual does not invalidate the service’s action or confer any rights to x see matter of 126_f3d_915 7th cir cert_denied 523_us_1060 in this instance we believe the service should correct its error by allowing x’s subsequent remittance of april year to be effectively credited for interest purposes as of march year the date the offset should have been performed see eg 358_us_133 99_f3d_740 5th cir had the offset been performed the year underpayment would have been satisfied on the same the date that it arose thus in this instance no interest should be charged for x’s year underpayment by george e bowden technical assistant to the assistant chief_counsel field service cc dom fs
